DETAILED ACTION

In response to Amendments/Arguments filed 7/11/2022.  Claims 1-10 are pending.  Claim 10 was withdrawn with traverse.  Claims 1-9 are examined thusly.  Claims 1, 7, and 9 were amended.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 10 directed to an invention non-elected with traverse in the reply filed on 3/24/2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Response to Arguments
Applicant’s arguments, see p. 6, filed 7/11/2022, with respect to the objection of claim 7 have been fully considered and are persuasive.  The objection of the claims has been withdrawn.  Examiner acknowledges the amendments as overcoming the previous objection.

Applicant’s arguments, see p. 6, filed 7/11/2022, with respect to the 35 USC 112(b) rejection of claims 7 and 9 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments overcome the previous rejection.

Applicant’s arguments, see pp. 6-7, filed 7/11/2022, with respect to the 35 USC 102(a)(1) and 103 rejections of the claims have been fully considered and are persuasive.  The rejections of the claims has been withdrawn.  Examiner acknowledges the instant amendments overcome the previous rejection.


Conclusion
This application is in condition for allowance except for the following formal matters: 
Treatment of withdrawn claim 10 which is withdrawn with traverse.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783